UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6959


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COURTNEY OMAR BOYD, a/k/a Omar,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:06-cr-00005-MSD-FBS-3; 4:11-cv-00140-MSD)


Submitted:   October 22, 2015             Decided:   November 5, 2015


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Courtney Omar Boyd, Appellant Pro Se.     Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Courtney      Omar    Boyd       appeals    the     district    court’s      order

dismissing his Fed. R. Civ. P. 60(b) motion for reconsideration

of the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2012) motion.            The court construed the Rule 60(b) motion

as a successive § 2255 motion.                  We have reviewed the record and

conclude that Boyd’s motion was not a true Rule 60(b) motion,

but in substance a successive § 2255 motion.                      See United States

v.   McRae,   793 F.3d 392,    399-400    (4th    Cir.     2015);   see   also

Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005) (explaining how

to differentiate a true Rule 60(b) motion from an unauthorized

successive habeas motion).               Boyd is therefore not required to

obtain a certificate of appealability to appeal the district

court’s order.        See McRae, 793 F.3d at 400.                   As noted by the

district court, in the absence of prefiling authorization from

this court, it lacked jurisdiction to hear Boyd’s successive §

2255 motion.     See 28 U.S.C. § 2244(b)(3) (2012).

      Additionally,        we    construe        Boyd’s    notice    of   appeal     and

informal brief as an application to file a second or successive

§ 2255 motion.        United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).           In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:



                                            2
    (1) newly discovered evidence that . . . would be
    sufficient to establish by clear and convincing
    evidence that no reasonable factfinder would have
    found the movant guilty of the offense; or

    (2) a new rule of constitutional law, made retroactive
    to cases on collateral review by the Supreme Court,
    that was previously unavailable.

28 U.S.C. § 2255(h).           Boyd’s claims do not satisfy either of

these    criteria.       Therefore,   we   deny    authorization      to    file   a

successive § 2255 motion.          Accordingly, we affirm the district

court’s order.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument    would    not   aid   the   decisional

process.



                                                                           AFFIRMED




                                       3